Citation Nr: 9916957	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a left wrist injury, status post resection of 
the carposcaphoid arthrodesis of the carpolunate joint, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	AMVETS




INTRODUCTION

The appellant served on active duty from June 1973 to June 
1994.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in June 1997.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate review.  This appeal originates 
from a decision dated in March 1995, by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).



FINDING OF FACT

The appellant's left wrist disability is manifested by 
complaints of chronic left wrist pain and is productive of a 
limitation of 5 degrees of dorsiflexion, palmer flexion to 20 
degrees, 15 degrees of ulnar deviation and 5 degrees of 
radial deviation, with pain on motion, and post-surgical 
reactive changes in the proximal carpus on x-ray examination.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a left wrist injury, status post 
resection of the carposcaphoid arthrodesis of the carpolunate 
joint are not met.  38 U.S.C.A. §§ 155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 5010-5215 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim to an 
increased disability evaluation is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Specifically, 
his assertions regarding an increase in severity of the 
service-connected left wrist disorder is deemed sufficient to 
render his claims plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Affairs (the 
Court), formerly the United States Court of Veterans Appeals.  
See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Although the 
entire evidence of record has been reviewed, the Board places 
particular emphasis upon the findings noted on VA examination 
in July 1997 to accurately determine the current level of the 
appellant's left wrist disability.

The appellant's residuals of a left wrist injury, status post 
resection of the carposcaphoid arthrodesis of the carpolunate 
joint is currently rated at the maximum level of 10 percent 
pursuant to Diagnostic Code 5215, based upon limitation of 
wrist motion.  To establish entitlement to an increased 
disability evaluation for the left wrist disorder there must 
be ankylosis of the wrist joint.  See Code 5214.  

After careful review of the evidence of record, the Board 
concludes that entitlement to an increased disability 
evaluation for residuals of a left wrist injury, status post 
resection of the carposcaphoid arthrodesis of the carpolunate 
joint is not warranted.  On VA examination in July 1997, 
ankylosis of the left wrist was not found.  While the 
appellant has argued that his disability is of such severity 
that it should be considered to be the equivalent of 
ankylosis, the appellant was only shown to lack 5 degrees of 
dorsiflexion and had palmar flexion to 20 degrees.  He 
further demonstrated 15 degrees of ulnar deviation and 5 
degrees of radial deviation.  While these findings are 
representative of a significant loss of range of motion, they 
are not deemed to be the functional equivalent of ankylosis 
where no movement of the wrist joint is available.  
Furthermore, although the appellant has argued that he has 
arthritis in the left wrist and as such should be entitled to 
a separate rating for that arthritis, this disability is 
currently evaluated on the basis of limitation of motion and 
as such entitlement to a separate rating based on the 
presence of arthritis is not applicable.  See e.g. VAOPGCPREC 
9-98.

In view of the above, the Board concludes that the evidence 
record, consistent with the findings reported on VA 
examination in July 1997, does not provide a basis for an 
increased disability evaluation for the left wrist disability 
pursuant to the applicable schedular criteria.

In reaching this conclusion, the Board has considered the 
appellant's complaints of discomfort and pain in the left 
wrist and these complaints have been considered and taken 
into account in the assignment of the disability evaluation.  
In this regard, consideration is given to whether an 
increased evaluation is warranted by application of the 
general rating criteria (38 C.F.R. §§ 4.40, 4.45) pertaining 
to pain and additional functional limitation imposed during 
flare-ups.  See Johnson v. Brown, 9 Vet. App. 7 (1996); cf. 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Although the Board 
is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Accordingly, in the absence of 
additional evidence to the contrary, the Board finds that the 
10 percent rating adequately contemplates the level of 
identified pain reported to increase with use, in view of the 
next higher criteria requiring the presence of ankylosis of 
the wrist, the functional equivalent of which has not been 
shown to be present due to the increased pain or flare-ups.

While the appellant has also contended that his disability 
should be evaluated on an extraschedular basis, it is noted 
that the RO did not consider referral of this issue for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1998).  In Floyd v. Brown, 9 Vet. App. 88 (1996), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior March 1st, 
1999)(hereinafter "Court") held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, 9 Vet. App. at 339.  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluation 
in this case is not inadequate.  An increased rating is 
provided for certain manifestations of the service-connected 
left wrist disorder, but the medical evidence reflects that 
those manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent past for 
his left wrist disability.  Thus, in the absence of any 
evidence which reflects that this disability is exceptional 
or unusual such that the regular schedular criteria are 
inadequate, there is no basis for referral to the Director, 
Compensation and Pension Service.

Accordingly, entitlement to an increased disability 
evaluation for residuals of a left wrist injury, status post 
resection of the carposcaphoid arthrodesis of the carpolunate 
joint is not warranted. 

In reaching the above conclusions, the Board has weighed the 
evidence of record and finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, as 
the weight of the evidence in favor of the appellant's claim 
does not approximate the weight of the evidence against his 
claim, the doctrine of the benefit of the doubt is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

